Order modified by providing that the books and records to be produced and their inspection shall be under the restrictions laid down in Zeltner v. Fidelity & Deposit Company of Maryland (220 App. Div. 21); and further modified by limiting the examination of the defendant National City Bank to items 1, 5, 33 to 38, inclusive, and 45 to 50, inclusive, and as thus modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J.,-Martin, O’Malley, Townley and Glen-non, JJ.